Defendant is not entitled to a mistrial predicated upon his own contumacious behavior (see, Estelle v Williams, 425 US 501, 505, n 2; Illinois v Allen, 397 US 337; United States v Bentvena, 319 F2d 916, cert denied sub nom. Ormento v United States, 375 US 940; People v Epps, 37 NY2d 343, cert denied 423 US 999; People v Palermo, 32 NY2d 222).
Defendant’s contention that the court should have dismissed counts five, nine and eleven of the indictment because they were lesser included offenses of count one does not have any merit (CPL 1.20 [37]; see, People v Glover, 57 NY2d 61; People v Perez, 45 NY2d 204; People v Acevedo, 40 NY2d 701). Lazer, J. P., O’Connor, Weinstein and Brown, JJ., concur.